OFFICE            OF THE            ATTORNEY       GENERAL       OF TEXAS

                                                 AUSTIN




Honorable George 0. Roeae
county ALttomey
Fort Bend County
Ri0hmond, Parts8
Dear   sir:




            “I attach hereto the lettw tMt we reoeived
       from Nr. Judeon 9. J8zae8,and ue hope that you
       &ve u8 en early reply, beoaw3e our Ccmmi88lcmer*8
       Court, if permitted by law, U-t8 to l.mae@Utsly
        ptIttb8s8                    8K8d48     Out   Of   ths   gSner81    fund   in   &I?-
                                 .

                ”                        A
                    .   .    .       .
                                                                                                         405




                   Seatloa     2   of   ;ksutd      Bill lo. 199, Aat8 OS the 48th
  &J&$i8btUPe, RtJ@lhP                &881CUL,      1943, Pad8  a8 fO11OV8t

               "Phat any polItiaal subdSol8ian of the State
         of 20X88  vhIah hOP8tOfOPG b#v 188Wd and rold bond8
         and 28  tumble to obtatn trbos aud MtePl8l8 t0
         aarry out the purpore for vblah the bond8 were
         18OU.d      luy     tiVO8t     thr      ~PWOOd8      Or 8ueh bonds AOV
         aa hand In deieau               baada BP Other          Oblf@tiOZi8 Of
         tba United Sate8 OS AMPlW;       provided, hme)tlw,
         that wheaevor var tlm or say other regulatl0n.a
         OiUu   -kit     8UOh ~litid%l  8&bd%V181OI%to 8OQuire
         the n8oorraFy labor Md materlti& the obll@iom
         or the United    St&h8 In vhloh 8aid &JPIX8d8 Uy ii+
         V88t.d   &all be 8old ox’r&umed     rad th8 proaeti
         ot said oblI&8tiOll8&all bo tqed fOF th8 papore
         for vhloh    the borp" of U&y rualnpolItlr1 8UbdiViSia
         WPO
           luthorl&edr,
              It vi31 be noted that Sootian 2 al the foregoing Aat
I I8lmtvd      II%llv    t0 th~p8~06        ~ibonbVhIOhhaV@&FVt8-
  fore beeh 188wd T ut VhIah prweeda Oamot bo wed to awry out
  the PUP w for whleh t&v bond8 vu'8 ie8Ued beaauw of m                  of
  mt.Fla r8 and 18-e       %   8UttWit&’    to  inV88t  aOPt-   flKl&    h88
  bout we884       aoaferred  upoa   tho ooumi881cum~8~    aourt in oer-
 'taiBin8tU&M8     by the &SI81Pturv,urdinaaPierringthi8~U-
  tharitl  the L8glal8ture ia     awnd the ohmroter       oi the 8wurl-
  tie8 la vhioh 8UOh loaey rrj be %.nve8ted. %ao for8going           Aat
   oonfor* no autborit upon tbv ooPal88loaer8~ oovrt to iaoert
  mosey In the paera    f rund of the oouaty indef'ume bomi8.
                   SMtiOn      1 Of ifOWe &In               HO. 746,    &t8      Or   th0   48th   &g-
   i8latUPe,       RegUl8P     be88iW,           $943,     read8 88    tOlbU8:

              "Ai1 politio8;l8ubdioi8lonr     of the btate of
         %X88  vhIahhaV.bal8v3er     PaWining    inthOu    M-
         OOWt8 8t the cad Of U&y fi8@81     SSP BtJ ixlre8t
         8UQh bdUXae8    In d8fea88 bond8 or OthrrPobllga-
         tlw8 of the Unitid State8 of imerlaa~      provided,
         hovvver, that   vbvn 8wb h&d8    &Pa needed the ob-
         li&Atiw8 of the Ualted State8 la uhioh rush bal-
         Mad8  8Pe itXVe8ted  Uh8ll be sold OF red8w        and
         the pOaeed8 of 8aId oblI#iioru rhdL1 b8 &porlt-
         Od    b    the    8WOWt8         fPQQl    Vhiah     thy   VWcb CfF~&.WA~y
         dram."
Rompable   GvopRe 0. Roaw,   pale 3


          f!heioPegoIng Ao tluthoPlw8 all olftlual 8ubbiVii-
81W   Of the State (vhiah IaOluder OOUUtiO8P that h@V8 b8hlOe8
Poufalng la their 8OCOWt8 at the end of any fi8oal peap to
laVe8t 8Wh balMa     in dofen   bond8 OP Other obligatioru of
th8 United St8te8 Of &8WiOa.   8OVeWP,  WhoI&8Wh fuad8 ape
needed the oblIRatIozm of the Ualted Btbte8 In Vhlah 8UOh bal-:
8nOe8 are invo8ted u     bU ~8oldOP redoemd Wd the proa8edr
of said obll@tlona  8kaU be bp68it.d in the laOu&8     iPaP
vhlah they two orlglnall~ &run.
             Ia titw of th8 roregolag Aat it 18 our opfaIon that
aouatle8 hata      bslaaaer re~lralag In their aaaouat8 at the end
Of My  fi8Oa     yWP   WJ  inYe8t 8Wh b82UlOe8 in ddMM    bond8 02
other obl&gatloarror the United state8 of AmoPlOa.